Citation Nr: 1145149	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  02-12 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for right foot metatarsalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT THE HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to June 1978, and from July 1985 to May 2001.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a December 2001 rating decision in which the RO, inter alia, denied service connection for GERD and for right foot metatarsalgia, but granted service connection and assigned an initial 10 percent rating for arthritis of the right shoulder and cervical spine, effective June 1, 2001.  In June 2002, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in August 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2002.

This appeal also arose from an August 2002 decision in which a Decision Review Officer granted service connection and assigned a zero percent (noncompensable) rating for IBS, effective June 1, 2001.  The Veteran filed a NOD with the assigned rating in September 2002, the RO issued a SOC in March 2004, and the Veteran filed a substantive appeal (via a VA Form 9) in April 2004.

Further, this appeal also arose from a September 2002 rating decision in which the RO denied service connection for bilateral hearing loss and for tinnitus.  The Veteran filed a NOD in October 2002, the RO issued a SOC in March 2003 and the Veteran filed a substantive appeal (via a VA Form 9) later that same month.

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in March 2003; a transcript of that hearing is of record.

In December 2004, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  

After completing some of the requested action, the AMC continued to deny each claim, as reflected in a June 2006 supplemental SOC (SSOC), and returned these matters to the Board for further consideration.  

In March 2007, the Board again remanded the claims to the RO, via the AMC, for additional development.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a December 2009 SSOC), and returned these matters on appeal to the Board for further consideration.

In May 2010, the Board again remanded the claims to the RO, via the AMC, for additional development.  In October 2010 rating decision, the AMC granted service connection for hearing loss and for tinnitus, representing a full grant of the benefits sought with respect to these claims.  The AMC continued to deny the remaining claims (as reflected in an October 2010 SSOC), and returned these matters to the Board for further appellate consideration.

In June 2011, the Board granted the claim for service connection for GERD, and granted a higher 30 percent rating for IBS, but denied the claims for higher ratings for degenerative joint disease of the right shoulder and cervical spine.  The claim for service connection for right foot metatarsalgia was again remanded to the RO, via the AMC, for additional development.  After accomplishing further action, the AMC continued to deny the remaining claim (as reflected in an August 2011 SSOC), and returned the matter remaining on appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim remaining on appeal have been accomplished. 

2.  Service treatment records reflect a diagnosis of right foot metatarsalgia, the Veteran has credibly asserted that his right foot metatarsalgia had its onset in service, and competent medical and other evidence tends to support a finding that the Veteran's right foot metatarsalgia had its onset in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right foot metatarsalgia are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection for right foot metatarsalgia, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within an applicable presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. 3.303(b).

In adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b).  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on the matter of medical etiology, the Board finds that service connection for right foot metatarsalgia is warranted.

The Veteran's service treatment records for the period from July 1974 to June 1978 reflect no complaint, finding, or diagnosis of a right foot disability.  However, on examination in April 2001-shortly prior to his retirement in May 2001-the Veteran complained of pain across the ball of the foot.  He reported that the developed foot pain in the area of the metatarsal heads about a year prior to examination, without any history of injury.  He indicated that the pain was present when he bore weight on the ball of his foot.  On physical examination, there was slight tenderness under the right second metatarsal head on its plantar aspect.  An impression of metatarsalgia of the right foot was noted.  

An August 2001 post-service record from the Claysville Family Practice documents the Veteran's complaints of right foot pain, and that the Veteran had been taking Celebrex for the past year.  A questionable diagnosis of metatarsalgia or Morton's neuroma was noted.  

On VA examination in August 2010, the Veteran reported that he dropped a steel rebar on his foot in 1976, during his first period of active duty service.  He reported that he went to sickbay and that an x-ray was negative.  He could not recall any details of his treatment.  Then, he indicated that developed severe right foot pain while stationed in Dover, Delaware, between 1999 and 2000.  He indicated that he did not seek treatment, but did try different shoes.  

With respect to current symptoms, the Veteran reported numbness in both feet, but a neurologist could not identify any specific neurological problem.  The Veteran also reported pain after walking and standing for long durations, for which he took Ibuprofen or over-the-counter medication.  He reported flare-ups on a daily basis when active, and once to twice a week if he was not active.  He did use shoe inserts, which provided some relief, but did not use a cane or assistive device.  The Veteran also reported redness, stiffness, loss of stability, and cramping of the feet.  

Examination revealed that the right foot maintained full range of motion, even after repetition of motion.  The Veteran's arch was fairly well-maintained, and the Achilles tendon was in good alignment with the heel.  He had no unusual calluses or hammertoe deformities.  There was mild hallux valgus deformity of the right great metatarsal.  There was no redness, warmth, or effusion in the right foot.  An x-ray of the right foot was normal.  A diagnosis of right foot metatarsalgia treated on active duty per prior examination was noted.

In the report of an August 2011 VA examination, the Veteran's report that he dropped a steel rebar on his foot in 1976, was again noted.  It was also again noted that he indicated that developed severe right foot pain while stationed in Dover, Delaware, between 1999 and 2000. He could not recall seeking treatment for the right foot pain since his discharge from service, though he indicated that he still experienced right foot pain.  The Veteran noted that the level of intensity of foot pain varied with activity, and that he experienced flare-ups approximately 2 times per week, diminished with rest, elevation, and Tylenol.  He did not wear corrective shoes, or use a brace or assistive device.  

On physical examination, the examiner observed a minimally discernible antalgic gait.  There was very mild increase in shoe wear to the lower aspect of the right shoe, of the heel.  There was slight tenderness to palpation to the ball of the foot.  Monofilament and position sense were diminished by 25 percent.  Skin coloring and temperature was normal.  There was no pain on motion of the toes or additional joint involvement.  Pes planus was not present, and Achilles alignment was normal.  There was no swelling, redness, or obvious deformities.

The examiner noted that an x-ray was not ordered, given that it would not have significantly changed in the last year.  She noted that the x-ray of the right foot from August 2010 showed a normal right foot, with no fracture, dislocation, or arthritis.

The diagnosis was metatarsalgia of the right foot with numbness and diminished sensation.  The examiner commented that there was no additional clinical or radiographic evidence to support another diagnosis. The examiner noted that there was no evidence of injury or treatment, other than that as indicated while on active duty.  In addition, she noted that clinical and radiographic examination was normal.  Therefore, she opined that it is less likely than not that the Veteran's disability had it onset in service or is otherwise medically related to service.

The above-cited evidence clearly establishes that the Veteran has a current right foot metatarsalgia.  It also establishes that the Veteran was assessed with this same disability during service on his retirement examination, and that he complained of right foot pain, with an onset during service, shortly after his discharge from service.

Moreover, during his DRO hearing and in various written statements, Veteran consistently reported that his right foot pain developed during service, and that he has continuously experienced right foot pain since service, which he had mainly self-treated.  The Board notes that the Veteran is competent to report his own symptoms (see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994), as well as to assert continuity of symptomatology (see Charles v. Principi, 16 Vet. App. 370 (2002)). Moreover, here the Board finds no reason to doubt the veracity of the Veteran's consistent assertions in this regard.  In so finding, the Board notes the Veteran's statements regarding the onset of the right foot symptoms and chronic treatment through the use of shoe inserts and medication following service are consistent with the medical evidence of record documenting complaints of right foot pain during service and shortly after discharge from service.

The Board acknowledges the August 2011 VA examiner's opinion to the effect that it is less likely than not that the Veteran's current right foot metatarsalgia is related to service.  However, in so finding, the examiner failed to address the diagnosis of metatarsalgia during service and shortly thereafter, or the Veteran's consistent, credible statements to the effect that his right foot pain began in service and that he self-treated his continued right foot pain since his discharge.  As such, the examiner did not provide an adequate rationale for her opinion.  

Therefore, while Board is not free to disregard a medical opinion (see, e.g., Colvin Derwinski, 1 Vet. App. 171 (1991)), the Board finds that, on these facts, the August 2011 medical opinion is entitled to little, if any probative weight.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (holding that, in assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits). 

The Board further notes that, even without the medical opinion, the in- and post-service medical evidence discussed above, along with the Veteran's credible, consistent assertions, tend to, collectively, meet the requirements for service connection under 38 C.F.R. § 3.303(b). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b) and Gilbert, 1 Vet. App. at 53-56. 

In light of the above, and resolving all reasonable doubt on the question of medical etiology-specifically, in-service incurrence-in the Veteran's favor, the Board finds that the criteria for service connection for right foot metatarsalgia are met.


ORDER

Service connection for right foot metatarsalgia is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


